Title: Thomas Jefferson to Eli Alexander, 27 May 1810
From: Jefferson, Thomas
To: Alexander, Eli


          
            Sir
             
                     Monticello 
                     May 27. 10.
          
          
		  Having been obliged to purchase corn this year to the amount of 1200.D and great engagements on that account becoming due at our next court & from thence to the 1st of July, I had otherwise arranged with mr Higginbotham to whom your last year’s rent had been destined, so as to avail myself of it for these pressing calls. and I counted on the reciept of it not only from the advanced season of the year, but
			 on a knolege that you had disposed of a sufficiency of your crop, and it is certainly understood among all men that rent is the first debt to be paid
			 out of the produce of the land. 
                  I sent mr Bacon to you to inform you of my necessities for our ensuing court, & with 110.D. in part he brought me a very unsatisfactory answer as to the balance that it was impossible for you to pay it then, or to fix any definite time.
			 
                  I can
			 only answer this by declaring another impossibility, to wit, that I cannot do without it beyond that term, or so many days after
			 it as I can persuade my corn creditors to give you. my engagements to them are fixed, & tho’ under any circumstances which would admit delay, I should be very unwilling to take any measure
			 which
			 should injure your credit, yet the preservation of my own is a superior consideration. corn is always a ready money article. it was delivered me on a short credit, from a confidence in my
			 word.
			 this
			 I cannot sacrifice for any considerations, & therefore am obliged to say in peremptory terms that I cannot admit of a longer delay than abovementioned. I hope then that you will take
			 effectual
			 measures to relieve me from the difficulties I am under, and from the painful necessity of further requisition. 
		   in this confidence I assure you of my earnest desire to avoid it, & of my best wishes to yourself
          
            Th:
            Jefferson
        